DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11/328029. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and application claim the same invention with very little differences on the claim language.

App. 17/713545
Pat. 11/328029
1. A system comprising: a processor in communication with a storage, the processor configured to execute instructions to cause the system to: 
1. A system comprising: a processor in communication with a storage, the processor configured to execute instructions to cause the system to:
extract one or more keywords from one or more stored reviews associated with a merchant offering, wherein each stored review is associated with at least one reviewer characteristic;
extract one or more keywords from one or more stored reviews associated with a merchant offering, wherein each stored review is associated with a reviewer profile, and wherein at least one reviewer characteristic is associated with at least a first reviewer profile;
associate at least a first one of the extracted one or more keywords with a stored listing of the merchant offering, the first keyword being absent from the stored listing, the first keyword being extracted from a first review associated with the at least one reviewer characteristic; and
associate at least a first one of the extracted one or more keywords with a stored listing of the merchant offering, the first keyword being absent from the stored listing, the first keyword being extracted from a first review associated with the first reviewer profile and the first keyword being associated with the at least one reviewer characteristic; and
in response to a search query including the first keyword: identify at least one customer characteristic associated with the search query;
in response to a search query including the first keyword: identify a customer profile associated with the search query;
determine a match between the at least one customer characteristic and the at least one reviewer characteristic; and
determine a match between at least one customer characteristic associated with the customer profile and the at least one reviewer characteristic; and
provide a set of search results to a customer electronic device, the set of search results including the listing, based on the listing being associated with the first keyword and further based on the determined match.
provide a set of search results to a customer electronic device, the set of search results including the listing, based on the listing being associated with the first keyword and further based on the determined match.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giridhari et al. (U.S. Pub 2019/0318407) (Hereinafter Giridhari).

As to claim 1, 12, and 20, Giridhari teaches a system comprising: 
a processor in communication with a storage, the processor configured to execute instructions (see p. 44 processor and results stored on memory) to cause the system to: 
extract one or more keywords from one or more stored reviews associated with a merchant offering wherein each stored review is associated with at least one reviewer characteristic (see p. 88 and 95, “The keywords are extracted for all sentiments and aspect classes from reviews to build lexicon files”);  
associate at least a first one of the extracted one or more keywords with a stored listing of the merchant offering, the first keyword being absent from the stored listing, the first keyword being extracted from a first review associated with the at least one reviewer characteristic (see 70 and 73, where the extracted attribute is not in the list to get ranking) ;  and 
in response to a search query, the search query including the first keyword, 
 identify at least one customer characteristic associated with the search query (see p. 4); 
determine a match between the at least one customer characteristic and the at least one reviewer characteristic (see 63-64, user review with respect to attributes); and
provide a set of search results to a customer electronic device, the set of search results including the listing, based on the listing being associated with the first keyword further based on the determined match (see p. 26, “displaying the search results sorted according to the overall product score.” and Fig. 3 search results based on attributes). 

As to claim 3, Giridhari teaches wherein the instructions further cause the system to: 
extract the one or more keywords using a machine-learning-based system (see claim 12, p. 47 and 88, machine learning). 
 
As to claims 4 and 14, Giridhari teaches wherein the instructions further cause the system to: 
identify a set of positive reviews from the one or more stored reviews;  wherein the first keyword associated with the listing is selected from keywords extracted from the set of positive reviews (see p. 62-64, positive product review). 

As to claim 8, Giridhari teaches wherein the instructions further cause the system to: 
when the first keyword is common to two or more reviews having conflicting reviewer characteristic based on the respective reviewer profiles, associate the first keyword with each of the conflicting reviewer characteristics (see p. 102, “In case if multiple similar tags gets associated with a sentence, then the aspect and sentiment tags are fine-tuned, by using maximum probability score among all tags by language modelling of corresponding sentence texts.”). 
 
As to claim 9, Giridhari teaches wherein the instructions further cause the system 
to: 
when the first keyword is common to two or more reviews having conflicting 
reviewer characteristics based on the respective reviewer profiles, associate the first keyword with a majority reviewer characteristic based on a majority of the reviewer profiles (see p. 80, user search with product attributes). 
 	As to claim 10 and 18, Giridhari teaches wherein the instructions further cause the system 
to: 
identify the first keyword in the extracted one or more keywords as being 
absent from the stored listing (see 70 and 73, where the extracted attribute is not in the list to get ranking);  and 
generate a recommendation, to a merchant electronic device, to include the first keyword in the stored listing (see p. 26, “displaying the search results sorted according to the overall product score.”)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giridhari, in view of Zhou (U.S. Pat. 6,999,932).

As to claims 2 and 13, Giridhari does not teaches wherein the one or more stored reviews includes a non-textual review having an audio component, wherein the instructions further cause the system to: 
perform speech-to-text conversion to convert the audio component to a textual component;  wherein the one or more keywords are extracted using text analysis performed on the textual component. 
Zhou teaches language independent voice based search system, see abstract, in which he teaches perform speech-to-text conversion to convert the audio component to a textual component (see abstract, “receiving voice input data spoken by a user, identifying a language spoken by the user from the voice input data, converting the voice input data into a first text”);  wherein the one or more keywords are extracted using text analysis performed on the textual component (see abstract, “parsing the first text to extract a keyword,”)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Giridhari by the teaching of Zhou, because perform speech to text…, would enable the method because “The present invention may be used to enrich the current Internet or intranet search framework by allowing users to search for desired information via their own native spoken languages.” (see col. 1, ln 62-66).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giridhari, in view of Levy et al (US Pub 2014/0172627) (Eff filing date of 12/19/13) (Hereinafter Levy).

As to claims 5 and 15, Giridhari does not teach wherein determining the match between the at least one reviewer characteristic and the at least one customer characteristic comprises determining a similarity in at least one of: age; height; weight; size; geographical location; marital status; gender; skin type; body shape; income; or purchase preference.
Levy teaches next generation improvements in recommendation, see abstract, in which he teaches wherein determining the match between the at least one reviewer characteristic and the at least one customer characteristic comprises determining a similarity in at least one of: age; height; weight; size; geographical location; marital status; gender; skin type; body shape; income; or purchase preference (seep. 15, “A shopper persona is created based upon shopper characteristics, such as gender, age range, location, income range, etc.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Giridhari by the teaching of Levy, because wherein determining the match between …, would enable the method to present more relevant products to the customer.

As to claims 6 and 16, Giridhari does not teach wherein the at least one reviewer characteristic is determined from a reviewer profile, a review history or a purchase history associated with the first review.
Levy teaches next generation improvements in recommendation, see abstract, in which he teaches wherein the at least one reviewer characteristic is determined from a reviewer profile, a review history or a purchase history associated with the first review (see Levy, fig. 1 and p. 160, historical data).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Giridhari by the teaching of Levy, because wherein determining the match between …, would enable the method to use the most qualify reviewer of determine product based on the history.

As to claims 7 and 16, Giridhari as modified teaches wherein the at least one customer characteristic is determined from a customer profile, a purchase history, a review viewing history or a search history associated with the search query (see Levy, p. 135, “The recommendations are best if the prospect has bought items from the company that the sales person is representing. However, this is not critical, as genomic recommendations, those based upon customer profile or attributes, can be used.”).
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164